COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-419-CR

                                        
 

TERESA LYNN BROWN 			          			APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 89
TH
 DISTRICT 
COURT OF WICHITA COUNTY

                                                 ----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the appellant’s “Motion To Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See id.;
 
Tex. R. App. P.
 43.2(f). 																															PER CURIAM



PANEL D:	
GARDNER, WALKER, and MCCOY
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: August 23, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.